 

EXHIBIT 10.1

 

[g199221kai001.gif]

 

NINTH MODIFICATION TO
LOAN AND SECURITY AGREEMENT

 

This Ninth Modification to Loan and Security Agreement (this “Modification”) is
entered into by and between ORANGE 21 Inc. (“Borrower”) and Comerica Bank
(“Bank”), at San Jose, California, as of November 4, 2005.

 

RECITALS

 

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

Bank and Borrower have previously entered into that certain Loan and Security
Agreement (Accounts and Inventory), dated October 5, 2001, as modified by that
certain First Modification dated July 17, 2002, as modified by that certain
Second Modification dated March 21, 2003, as modified by that certain Third
Modification dated August 14, 2003, as modified by that certain Fourth
Modification dated November 26, 2003, as modified by that certain Fifth
Modification dated December 16, 2003, as modified by that certain Sixth
Modification dated August 5, 2004, as modified by that certain Seventh
Modification dated December 2, 2004, as modified by that certain Eighth
Modification dated January 27, 2005.  The Loan and Security Agreement (Accounts
and Inventory), as amended, modified, revised or restated from time to time
shall be referred to herein as the “Agreement.”

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

AGREEMENT

 


1.               INCORPORATION BY REFERENCE.  THE RECITALS AND THE DOCUMENTS
REFERRED TO THEREIN ARE INCORPORATED HEREIN BY THIS REFERENCE.  EXCEPT AS
OTHERWISE NOTED, THE TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANING SET FORTH
IN THE AGREEMENT.


 


2.               MODIFICATION TO THE AGREEMENT.  SUBJECT TO THE SATISFACTION OF
THE CONDITIONS PRECEDENT AS SET FORTH IN SECTION 3 HEREOF, THE AGREEMENT IS
HEREBY MODIFIED AS SET FORTH BELOW.


 

A.           The “Revolving Maturity Date” defined in Exhibit A of the Agreement
entitled “Definitions” is hereby amended to read as follows:

 

“Revolving Maturity Date means January 5, 2006.”

 

B.             A new Section 11.1 is hereby added to the Agreement and should
read as follows:

 

“11.1 Reference Provision.

 

1

--------------------------------------------------------------------------------


 

a.                                       The parties prefer that any dispute
between them be resolved in litigation subject to a Jury Trial Waiver as set
forth in Section 10.5 above, however, that process may not be available due to
the decision Grafton Partners LP v. Superior Court, California Supreme Court
Case No. S123344.  This Reference Provision will be applicable so long as the
Jury Waiver in Section 10.5 is not permitted by law. Delay in requesting
appointment of a referee pending a determination of the validity of Section 10.5
above will not be deemed a waiver of this Reference Provision.

 

b.                                      Other than (i) nonjudicial foreclosure
of security interests in real or personal property,  (ii) the appointment of a
receiver or (iii) the exercise of other provisional remedies (any of which may
be initiated pursuant to applicable law), any controversy, dispute or claim
(each, a “Claim”) between the parties arising out of or relating to this
Agreement, will be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding.  Except as otherwise provided in this
Agreement, venue for the reference proceeding will be in the Superior Court or
Federal District Court in the County or District where venue is otherwise
appropriate under applicable law (the “Court”).

 

c.                                       The referee shall be a retired Judge or
Justice selected by mutual written agreement of the parties.  If the parties do
not agree, the referee shall be selected by the Presiding Judge of the Court (or
his or her representative).  A request for appointment of a referee may be heard
on an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.  The referee shall be appointed
to sit with all the powers provided by law.  Each party shall have one
peremptory challenge pursuant to CCP §170.6.  Pending appointment of the
referee, the Court has power to issue temporary or provisional remedies.

 

d.                                      The parties agree that time is of the
essence in conducting the reference proceedings.  Accordingly, the referee shall
be requested to (a) set the matter for a status and trial-setting conference
within fifteen (15) days after the date of selection of the referee, (b) if
practicable, try all issues of law or fact within ninety (90) days after the
date of the conference and (c) report a statement of decision within twenty (20)
days after the matter has been submitted for decision.  Any decision rendered by
the referee will be final, binding and conclusive, and judgment shall be entered
pursuant to CCP §644.

 

e.                                       The referee will have power to expand
or limit the amount and duration of discovery.   The referee may set or extend
discovery deadlines or cutoffs for good cause, including a party’s failure to
provide requested discovery for any reason whatsoever.  Unless otherwise
ordered, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service.  All disputes relating to discovery which cannot be

 

2

--------------------------------------------------------------------------------


 

resolved by the parties shall be submitted to the referee whose decision shall
be final and binding.

 

f.                                         Except as expressly set forth in this
Agreement, the referee shall determine the manner in which the reference
proceeding is conducted including the time and place of hearings, the order of
presentation of evidence, and all other questions that arise with respect to the
course of the reference proceeding.  All proceedings and hearings conducted
before the referee, except for trial, shall be conducted without a court
reporter, except that when any party so requests, a court reporter will be used
at any hearing conducted before the referee, and the referee will be provided a
courtesy copy of the transcript.  The party making such a request shall have the
obligation to arrange for and pay the court reporter.  Subject to the referee’s
power to award costs to the prevailing party, the parties will equally share the
cost of the referee and the court reporter at trial.

 

g.                                      The referee shall be required to
determine all issues in accordance with existing case law and the statutory laws
of the State of California.  The rules of evidence applicable to proceedings at
law in the State of California will be applicable to the reference proceeding. 
The referee shall be empowered to enter equitable as well as legal relief,
provide all temporary or provisional remedies, enter equitable orders that will
be binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication.  The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference.  The referee’s decision shall be entered by the Court as a
judgment or an order in the same manner as if the action had been tried by the
Court.  The parties reserve the right to appeal from the final judgment or order
or from any appealable decision or order entered by the referee.  The parties
reserve the right to findings of fact, conclusions of laws, a written statement
of decision, and the right to move for a new trial or a different judgment,
which new trial, if granted, is also to be a reference proceeding under this
provision.

 

h.                                      If the enabling legislation which
provides for appointment of a referee is repealed (and no successor statute is
enacted), any dispute between the parties that would otherwise be determined by
reference procedure will be resolved and determined by arbitration.  The
arbitration will be conducted by a retired judge or Justice, in accordance with
the California Arbitration Act §1280 through §1294.2 of the CCP as amended from
time to time.  The limitations with respect to discovery set forth above shall
apply to any such arbitration proceeding.

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND THAT THEY ARE IN
EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS REFERENCE
PROVISION.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION

 

3

--------------------------------------------------------------------------------


 

WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS
AGREEMENT.”

 


3.               LEGAL EFFECT.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS
MODIFICATION, ALL OF THE TERMS AND CONDITIONS OF THE AGREEMENT REMAIN IN FULL
FORCE AND EFFECT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF, OR
AS AN AMENDMENT OF, ANY RIGHT, POWER, OR REMEDY OF BANK UNDER THE AGREEMENT, AS
IN EFFECT PRIOR TO THE DATE HEREOF.  BORROWER RATIFIES AND REAFFIRMS THE
CONTINUING EFFECTIVENESS OF ALL PROMISSORY NOTES, GUARANTIES, SECURITY
AGREEMENTS, MORTGAGES, DEEDS OF TRUST, ENVIRONMENTAL AGREEMENTS, AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS ENTERED INTO IN CONNECTION WITH THE
AGREEMENT.  BORROWER REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE OF
THIS AMENDMENT, AND THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING. 
THE EFFECTIVENESS OF THIS MODIFICATION AND EACH OF THE DOCUMENTS, INSTRUMENTS
AND AGREEMENTS ENTERED INTO IN CONNECTION WITH THIS MODIFICATION, INCLUDING
WITHOUT LIMIT ANY REPLACEMENT PROMISSORY NOTE ENTERED INTO IN CONNECTION
HEREWITH, IS CONDITIONED UPON RECEIPT BY BANK OF THIS MODIFICATION, ANY OTHER
DOCUMENTS WHICH BANK MAY REQUIRE TO CARRY OUT THE TERMS HEREOF.


 


4.               MISCELLANEOUS PROVISIONS.


 


(A)          THIS IS AN INTEGRATED MODIFICATION AND SUPERSEDES ALL PRIOR
NEGOTIATIONS AND AGREEMENTS REGARDING THE SUBJECT MATTER HEREOF.  ALL AMENDMENTS
HERETO MUST BE IN WRITING AND SIGNED BY THE PARTIES.


 


(B)         THIS MODIFICATION MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE INSTRUMENT.

 

 

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 

ORANGE 21 INC.

 

COMERICA BANK

 

 

 

By:

/s/ Michael Brower

 

By:

/s/ Richmond Boyce

Name:

Michael Brower

 

 

Richmond Boyce

Title:

Chief Financial Officer

 

 

Vice President - Western Division

 

4

--------------------------------------------------------------------------------

 